COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 KEITH BAXTER ALEXANDER,                                      No. 08-14-00102-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                        371st Judicial District Court
                                               §
                                                            of Tarrant County, Texas
 THE STATE OF TEXAS,                           §
                                                                (TC# 1337633D)
                             State.            §

                                            §
                                          ORDER

     The Court GRANTS the Appellant’s fifth motion for extension of time to file the brief until
                                          '
March 7, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Wm. Reagan Wynn, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 7, 2015.

       IT IS SO ORDERED this 23rd day of February, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.